ACCEPTED
                                                                                    03-16-00580-CV
                                                                                          14404264
                                                                         THIRD COURT OF APPEALS
                                                                                    AUSTIN, TEXAS
                                                                              12/21/2016 1:20:12 PM
                                                                                  JEFFREY D. KYLE
                                                                                             CLERK
                           No. 03-16-00580-CV
                           No. 03-16-00607-CV
                          (Consolidated Appeal)                    FILED IN
                                                            3rd COURT OF APPEALS
                                                                 AUSTIN, TEXAS
                                                            12/21/2016 1:20:12 PM
                       In the Third Court of Appeals
                                                                JEFFREY D. KYLE
                               Austin, Texas                         Clerk


  CITY OF AUSTIN, Defendant - Appellant v. DONALD BAKER, Plaintiff -
                   Appellee (No. 03-16-00580-CV)

                                    and

 AARON BISHOP, ALBERT CORTEZ, JR., AURELIO MARTINEZ, TOMAS
 MONTEZ, RICARDO PELAYO, RODERICK WESLEY, RONALD BOOKER,
  ERIC DELOSSANTOS, JOVITA LOPEZ, NORRIS MCKENZIE, OSCAR
RAMIREZ, MONROE YARBROUGH, RICHARD BURNS, HENRY MORENO,
                    JESSE PRADO, ET AL,
                     Plaintiffs – Appellants
                                     v.
                        THE CITY OF AUSTIN,
               Defendant – Appellee (No. 03-16-00607-CV)

                Appeal from Cause No. D-1-GN-14-002459
            345th Judicial District Court of Travis County, Texas

           PARTIES’ JOINT MOTION TO EXTEND TIME
                 TO FILE APPELLANT BRIEFS
TO THE HONORABLE JUSTICES OF THIS COURT:

      The City of Austin, Appellant in Appeal No. 03-16-00580-CV as to Donald

Baker, and Appellee in regard to the remaining plaintiffs’ appeal (No. 03-16-

00607-CV); Appellee, Donald Baker; and Appellants: Bishop, Booker, Burns,

Cortez, De los Santos, Lopez, Martinez, McKenzie, Montez, Moreno, Pelayo,

Prado, Ramirez, Stanesic, Vanzura, Wesley, (jointly referred to as “the Parties”)

ask the Court to extend the time to file Appellant Briefs pursuant to Rule 10.5(b),

Texas Rules of Appellate Procedure (TRAP).

      1.     The Parties’ respective Appellant Briefs are due January 2, 2017.

      2.     The Parties request an extension of fourteen days to their respective

deadlines, which would require the briefs to be filed January 16, 2017. The Court

has authority to grant this motion pursuant to Texas Rule of Appellate Procedure

38.6(d).

      3.     The Parties have agreed to the relief sought in this motion.

      4.     This is the second extension sought by the Parties.

      4.     This extension is necessary due to the complexity of the litigation, the

heavy work load of counsel, and the loss of working days due to holidays and pre-

planned vacations. In addition, subsequent to the grant of the first extension by the

Court on November 21, 2016, the Parties experienced additional delays due to the

filing of the reporter’s record on December 7, 2016, and the late-identified need to
seek relief to review the Sealed Clerk’s Record. Although the Court granted the

Parties access to the Sealed Clerk’s Record via its order of December 19, 2016, the

Parties learned from the Court Clerk on December 20, 2016 that this access

requires the Parties to go to the Clerk’s office in person and view the records on

the Clerk’s computer. Due to the fact that staff members from the law offices

representing the Parties are unavailable to assist with this task during the holiday

season, the Parties request additional time to study the record and prepare briefs for

the Court.

                             PRAYER FOR RELIEF

      For the reasons set forth above, the Parties request that this Court grant this

Motion to Extend Time to file Appellant Briefs until January 16, 2017, and grant

Appellants all such other relief to which it may be entitled.


                                       RESPECTFULLY SUBMITTED,
                                       ANNE L. MORGAN, CITY ATTORNEY
                                       MEGHAN L. RILEY, CHIEF LITIGATION

                                        BY:    /S/ Michael Siegel
                                              Lynn E.Carter
                                              Assistant City Attorney
                                              State Bar No. 03925990
                                              Lynn.carter@austintexas.gov
                                              Michael Siegel
                                              State Bar No. 24093148
                                              Michael.siegel@austintexas.gov
                                              City of Austin-Law Department
                                              P. O. Box 1546
                                              Austin, Texas 78767-1546
                                         Telephone: (512) 974-1342
                                         Facsimile: (512) 974-1311
                                         COUNSEL FOR APPELLANT,
                                         CITY OF AUSTIN

                                   By:   /s/ Mark Crampton (by permission)
                                         Mark W. Crampton
                                         State Bar No. 00789786
                                         CRAMPTON LAW OFFICE
                                         3355 BEE CAVES ROAD, SUITE 301-B
                                         Austin, Texas 78746
                                         (512) 892-9300
                                         (512) 891-0262 (fax)
                                         mark@cloatx.com
                                         COUNSEL FOR PLAINTIFFS



                         CERTIFICATE OF SERVICE

       I certify that I served a copy of this motion on counsel of record
electronically, in accordance with the Court’s rules on electronic filing, on
December 21, 2016, as listed below:

Via E-Service to:
Mark W. Crampton
Crampton Law Office
3355 Bee Caves Road, Suite 301-B
Austin, Texas 78746
mark@cloatx.com (and any other electronic service addresses on file)
COUNSEL FOR PLAINTIFFS – APPELLANTS, AARON BISHOP, ET. AL.,
AND APPELLEE BAKER

                                         /S/ Michael Siegel
                                         Michael Siegel
                                         Assistant City Attorney